Case 2:20-cv-02857-GW-JPR Document 16-4 Filed 07/23/20 Page 1 of 2 Page ID #:60




                                EXHIBIT 2
Case 2:20-cv-02857-GW-JPR Document 16-4 Filed 07/23/20 Page 2 of 2 Page ID #:61



         CENTER FOR DISABILITY ACCESS
     1   Raymond Ballister Jr., Esq., SBN 111282
     2   Russell Handy, Esq., SBN 195058
         Dennis Price, Esq., SBN 279082
     3   Amanda Seabock, Esq., SBN 289900
         Mail: PO Box 262490
     4   San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
     5   San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
     6   dennisp@potterhandy.com
     7   Attorneys for Plaintiff GARY SCHERER

     8                       UNITED STATES DISTRICT COURT
     9                      CENTRAL DISTRICT OF CALIFORNIA
    10     Gary Scherer,                             Case No. 2:20-cv-02857-GW-JPR
    11              Plaintiff,
                                                     Notice of Acceptance of Offer of
    12       v.                                      Judgment
    13     Dihmz Properties, LLC, a
           California Limited Liability
    14     Company;
           Mauricio Trejos; and Does 1-10,
    15
                    Defendants.
    16
    17
    18
                  PLEASE TAKE NOTICE THAT Plaintiff accepts the FRCP Offer of
    19
         Judgment served by Defendant Maricio Trejos on behalf of all Defendants.
    20
         (Exhibit 1).
    21
    22   Dated: May 21, 2020              CENTER FOR DISABILITY ACCESS
    23
    24                                    By: /s/ Dennis Price
                                              Dennis Price, Esq.
    25
                                              Attorney for Plaintiff
    26
    27
    28


                                              1
         Notice of Acceptance                      Case No. 2:20-cv-02857-GW-JPR
